Miller, Judge.
William Scott Johns sued David Marlow for injuries he sustained when Johns’s motorcycle collided with Marlow’s horse on a public road. The trial court granted Marlow’s motion for summary judgment, and Johns appeals. As genuine issues of fact remain, we reverse.
Summary judgment is proper when there is no genuine issue as to any material fact and the moving party is entitled to a judgment as a matter of law.1 When this Court reviews an appeal from a grant of summary judgment, a de novo review of the law is conducted and the evidence and all reasonable conclusions and inferences drawn from the evidence are viewed in the light most favorable to the nonmovant.2
So construed, the evidence reveals that six to eight weeks prior to the accident, Marlow purchased a horse he named Bones and placed him in the same pasture with two other horses. These two horses were not receptive to Bones, and soon all three horses began running and kicking in an attempt to establish dominance. To prevent the horses from injuring one another, Marlow separated Bones from the other two horses and placed him in an adjacent pasture separated by a cross-fence that was secured by a gate with a latch.
On the morning of October 23, 1997, Bones strayed onto a road where he collided with Johns’s motorcycle. Marlow subsequently discovered that the gate to the cross-fence between the pastures was open and that some force had pushed the boards on the outer fence *80adjacent to the road so that they had become separated from the posts, leaving a gap for a horse to escape.
In two related enumerations, Johns challenges the grant of summary judgment to Marlow, arguing that the court erred in finding that Marlow exercised ordinary care in maintaining his horses, which the court held rebutted the permissible inference of negligence associated with Bones straying onto the road.
OCGA § 4-3-3 provides that “[n]o owner shall permit livestock to run at large on or to stray upon the public roads of this state. . . .” And where an individual is injured by livestock,
[t]he mere fact that livestock is running at large permits an inference that the owner is negligent in permitting the livestock to stray; but when the owner introduces evidence that he has exercised ordinary care in the maintenance of the stock, that permissible inference disappears. For the evidence to require a verdict for the defendant it must demand a finding that he was not negligent in any respect. A jury question reappears in the case where, although evidence of facts showing ordinary care on his part have been introduced, other facts would support a contrary inference.3
Marlow surmised that the other two horses opened the gate to the cross-fence by manipulating the latch with their teeth and weight and that, once inside the pasture that Bones occupied, they ran at and shoved Bones, pushing him through the outer fence adjacent to the road. It is true that “[g]uesses or speculation which raise merely a conjecture or possibility are not sufficient to create even an inference of fact for consideration on summary judgment.”4 But here, Mar-low’s surmising is based upon facts of which he had firsthand knowledge.5
Ordinary care is that degree of care which is exercised by ordinarily prudent persons under the same or similar circumstances.6 Although Marlow deposed that he exercised ordinary care in the maintenance of the horses (i.e., regular feeding and watering and well-constructed and -maintained fences), there was evidence to the *81contrary. Marlow’s own testimony establishes that he was aware that the horses were running and kicking at each other to establish dominance. And he acknowledged that the two horses had opened the cross-fence gate during the night previous to the accident and entered the pasture where Bones was located and that the horses broke the electric wire attached to the outer fence where Bones escaped. Marlow also deposed that he was aware that some horses are capable of opening gates but nevertheless failed to secure the fence between the pastures with a lock. Moreover, the fact that Bones pushed through the fence adjacent to the road merely dislodging the boards from the posts without breaking the fence is contrary to Mar-low’s assertion that he exercised ordinary care in the maintenance of his fence.
Under these circumstances, a jury should decide whether ordinary care required Marlow to do more than merely separate the horses by a cross-fence secured only by a latch that was not locked and that horses could open.7 A jury could infer that such lack of maintenance allowed the two aggressive horses to enter the adjacent pasture and challenge Bones, resulting in him being pushed through the outer fence and running astray.
Notwithstanding Marlow’s presentation of evidence to show that he exercised ordinary care, there were other facts present to support a contrary inference, thereby creating a jury question. Thus, the court erred in granting summary judgment in favor of Marlow.

Judgment reversed.


Blackburn, C. J, Johnson, P. J, Ruffin, Eldridge, Barnes and Ellington, JJ., concur. Andrews, P. J., dissents.


 OCGA § 9-11-56 (c); see Matjoulis v. Integon Gen. Ins. Corp., 226 Ga. App. 459 (1) (486 SE2d 684) (1997).


 Matjoulis, supra, 226 Ga. App. at 459 (1).


 (Citations and punctuation omitted; emphasis supplied.) Carver v. Kinnett, 209 Ga. App. 577, 579 (1) (434 SE2d 136) (1993), quoting Wilkins v. Beverly, 124 Ga. App. 842 (186 SE2d 436) (1971).


 (Citations and punctuation omitted.) John Hewell Trucking Co. v. Brock, 239 Ga. App. 862, 864 (522 SE2d 270) (1999).


 Carver, supra, 209 Ga. App. at 579 (1) (a witness may give his opinion if he testifies to the facts on which that opinion is based, and the trier of fact is not necessarily bound by such opinion testimony but may arrive at a different conclusion based upon the evidence).


 OCGA § 51-1-2.


 Marlow deposed that the cross-fence gate was not secured with a lock.